Exhibit 10.5

AMENDMENT TO THE

EMPLOYEE EXCESS BENEFITS AGREEMENT

_________________ (“Employee”), and The Timken Company (“Timken”), an Ohio
corporation, hereby agree to adopt this Amendment (the “Amendment”) to the
Employee Excess Benefits Agreement, dated ________, by and between the Employee
and Timken (the “Agreement”), effective January 1, 2012.

WHEREAS, the 1984 Retirement Plan for Salaried Employees of The Timken Company
(the “Salaried Plan”) is merging into the Timken-Latrobe-MPB-Torrington
Retirement (the “TLMT Plan”), effective the close of business on December 31,
2011;

WHEREAS, the Employee and Timken desire to Amend the Agreement to reflect the
merger of the Salaried Plan into the TLMT Plan; and

NOW THEREFORE, the parties agree as follows:

I.

Section 1(a)(i) of the Agreement is hereby amended in its entirety to read as
follows:

“(i) the monthly pension the Employee would be entitled to receive under the
1984 Retirement Plan for Salaried Employees of The Timken Company, the
Retirement Plan for Salaried Employees of The Timken Company, and the
Timken-Latrobe-MPB-Torrington Retirement Plan (hereinafter the “Retirement
Plans”) were it not for the limitations imposed by the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), and Sections 401 and 415 of
the Internal Revenue Code of 1986, as amended (hereinafter collectively referred
to as “the Code Limitations”), and”

II.

The Agreement is hereby amended by inserting the following new Section 17 to the
end thereof:

 

  “17. To the extent applicable, it is intended that this Agreement (including
all amendments thereto) comply with the requirements of Section 409A of the Code
and the Treasury regulations and other authoritative guidance issued thereunder
(“Section 409A”). This Agreement shall be interpreted in a manner consistent
with this intent.”

 

-1-



--------------------------------------------------------------------------------

The parties have EXECUTED this Amendment on the dates set forth below.

 

   THE TIMKEN COMPANY         

 

William R. Burkhart

     

 

Date

   Senior Vice President &          General Counsel         

 

Employee

     

 

Date

 

-2-